Opinion filed August 31, 2016




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-16-00157-CV
                                    __________

      WARREN BURNETT, D/B/A AWD INDEPENDENT OIL
              PRODUCERS, LLC, Appellant
                                         V.
      PIRATE OILFIELD SERVICES, INC., D/B/A VAQUERO
                ENERGY SERVICES, Appellee


                    On Appeal from the County Court at Law
                            Midland County, Texas
                        Trial Court Cause No. CC-18417


                      MEMORANDUM OPINION
      Appellant has filed in this court a motion to dismiss this appeal. In the motion,
Appellant states that the parties to this appeal have reached an out-of-court
settlement. As part of that settlement, Appellant agreed to dismiss this appeal, and
each party agreed to bear its own costs. See TEX. R. APP. P. 42.1.
      The motion is granted, and the appeal is dismissed.


                                                  PER CURIAM


August 31, 2016
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        2